*206Judgment, Supreme Court, New York County (Marcy S. Friedman, J.), entered March 10, 2003, which denied the petition brought pursuant to CPLR article 78 to annul administrative determinations, dated December 8, 1999 and January 12, 2000, that petitioner was not entitled to accident disability retirement benefits, unanimously affirmed, without costs.
Credible evidence supported the Medical Board’s finding that petitioner’s chronic condition of hepatitis C did not amount to grounds for disability retirement because it did not disable him from fully performing his duties as a police officer (Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761 [1996]). Furthermore, the evidence conclusively established that petitioner’s allegations of post-traumatic stress disorder did not arise out of a line-of-duty incident. Concur— Buckley, P.J., Mazzarelli, Saxe, Ellerin and Gonzalez, JJ.